—Judgment unani*863mously affirmed. Memorandum: County Court properly denied defendant’s request for a Wade hearing because the factual predicate for the request is insufficient as a matter of law (see, CPL 710.60 [3]; People v Rodriguez, 79 NY2d 445, 452). The viewing of photographs by the police officer before trial constituted trial preparation, not an identification procedure (see, People v Morales, 248 AD2d 173, lv denied 92 NY2d 857; see also, People v Herner, 85 NY2d 877, 879). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Marks, J. — Murder, 2nd Degree.) Present — Denman, P. J., Green, Pine, Scudder and Callahan, JJ.